Citation Nr: 0016933	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1966, 
with no record of foreign service shown on his DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, or service personnel and medical records.

The certificate of death reflects that the veteran died on 
September [redacted], 1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appellant requested a Travel Board hearing on her 
September 1998 substantive appeal.  In May 1999, however, the 
appellant requested that she have a hearing at the RO before 
a local hearing officer instead.  The appellant, after 
rescheduling with the RO several times, failed to report for 
her scheduled hearing before a local hearing officer in April 
1999, without providing good cause.  The Board finds, 
therefore, that she has waived her right to a hearing.


FINDINGS OF FACT

1.  The veteran has no military record of foreign service in 
the Republic of Vietnam.

2.  The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991): 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations further provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim, one that is meritorious on its own or 
capable of substantiation. Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the claimant must submit medical evidence in 
support of a claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the claimant has not presented a 
well-grounded claim, her appeal on the pertinent issue must 
fail and there is no duty to assist her further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In order for a claim for service connection for the cause of 
a veteran's death to be well grounded, there must be 
competent medical evidence suggesting that a service- 
connected disability either caused or contributed 
substantially or materially to death.  See Hasty v. West, 13 
Vet. App. 230, 233 (1999), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, prostate cancer shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court of Appeals for Veterans Claims has found 
that while a disorder need not have been present or diagnosed 
in service, there must be a nexus between a current disorder 
and military service, even if first diagnosed after service, 
on the basis of all of the evidence of record.  See Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Turning to the facts in this case, the veteran died September 
[redacted], 1993.  The certificate of death lists the cause of death 
as cardio-pulmonary collapse, due to or as a consequence of 
acute and chronic renal failure, due to or as a consequence 
of prostate cancer.  No other significant conditions 
contributing to death were listed.  An autopsy was not 
performed.  Following a review of the evidence, the Board 
finds that the appellant has failed to submit a well-grounded 
claim on a presumptive basis under 38 C.F.R. § 3.309.  In 
this case, given that the veteran has no record of foreign 
service as evidenced by his DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, and service 
personnel and medical records, the Board finds that he is not 
shown to have served in the Republic of Vietnam.  Therefore, 
given that the veteran never served in the Republic of 
Vietnam, exposure to Agent Orange may not be presumed in this 
case.  No other contentions have been made concerning Agent 
Orange exposure and no other exposure is shown.  38 C.F.R. §§ 
3.307, 3.309.  Accordingly, the portion of the appellant's 
claim contending that the cause of the veteran's death was a 
result of inservice exposure to Agent Orange must be denied 
as not well grounded.  Epps.

The appellant has also failed to submit a well-grounded claim 
on a direct basis.  In this regard, there is no medical 
evidence linking the veteran's prostate cancer to his 
military service.  Although the appellant contends that the 
veteran developed prostate cancer (which was a contributing 
factor to his death) as a result of military service, as a 
lay person untrained in the fields of medicine and/or 
science, she is not competent to render medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
She has also not asserted that any of the veteran's 
physicians attributed his prostate cancer to service.  
Accordingly, the appellant has not satisfied the elements 
required to well ground her cause of the veteran's death 
claim on a direct or presumptive basis.  Hence, service 
connection for the cause of the veteran's death must be 
denied.

Contrary to the appellant's belief that VA should develop her 
claim further, the Board notes that, absent the submission 
and establishment of a well-grounded claim, VA cannot 
undertake to assist an appellant in developing facts 
pertinent to that claim.  Morton v. West, 12 Vet. App. 477, 
486 (1999).  Hence, the benefit sought on appeal is denied.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death on essentially the same 
basis as the Board - due to the absence of any medical nexus 
evidence suggesting a correlation between service and his 
death.  Obviously then, she is not prejudiced by the Board's 
decision to deny her claim in this same manner.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-93 (1993).  The RO also 
apprised her in the August 1998 statement of the case of the 
reasons for denying her claim.  Therefore, the Board 
considers this decision as sufficient to inform her of the 
evidence necessary to well ground this claim and warrant 
further consideration on the merits.  See 38 U.S.C.A. § 
5103(a) (West 1999); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

